PRATT, J.
The question here sought to be raised as to the construction of the ninteenth clause of will of John H. Seebeck, deceased, as modified by the third clause of the codicil thereto, has been decided by this general term, and must be regarded conclusive until overruled or modified by the court of appeals.
As to the second question, whether the share of the income due Henry M. Tienken at his death shall be charged with its proportionate share of the taxes on the realty, we think the decision of the surrogate is right. See In re Babcock, 115 N. Y. 450, 22 N. E. Rep. 263, and cases there cited. Decree affirmed.